Mr. Justice Cartwright delivered the opinion of the court: By her second amended bill filed in the circuit court of Cook county, the appellant, Laura Simmons, sought to impeach and set aside a decree entered in the superior court of Cook county foreclosing a trust deed, together with a certificate of sale and a deed executed by the master in chancery in pursuance of the decree, to the appellee, Caesar H. Hefter. The grounds upon which the court was asked to review and set aside the decree were alleged errors appearing on the face of the record and' fraud in the making of an affidavit for publication of notice to the owner of the property, who was maker of the trust deed foreclosed. A general demurrer to the bill was filed and sustained, and the appellant electing to stand by the bill it was dismissed at her costs, and she appealed. A decree which is void confers no right and constitutes no defense and may be attacked or disputed collaterally at any time and in any court whenever a right is claimed under it. If error is alleged in a decree no court of co-ordinate jurisdiction can exercise any revisory authority over it and appellate jurisdiction must be invoked by appeal or writ of error. A bill in equity to impeach a decree for error apparent on the face of the record or fraud in its procurement may be filed in the same court. (Moore v. Bracken, 27 Ill. 23.) One court of equity has no authority to exercise a revisory jurisdiction over the decrees- of- another court of equity by correcting error or setting aside or reversing a decree. Circuit and superior courts of Cook county have concurrent original jurisdiction, but neither court has any jurisdiction over the proceedings or records of the other. The circuit court acquired no jurisdiction by filing the bill. (Mathias v. Mathias, 202 Ill. 125; 21 Corpus Juris, 726; 10 R. C. L. 568.) The general demurrer admitted the facts alleged in the bill upon which the charge of fraud was based and submitted for decision questions whether they constituted fraud and whether there was error apparent on the face of the record. The court not having acquired jurisdiction of the subject matter by the filing of the bill had no authority to determine either question, but being without jurisdiction it was not error to dismiss the bill. For that reason the decree i^ affirmed. Decree affirmed.